Title: From Thomas Jefferson to Daniel D’Oyley, 15 August 1802
From: Jefferson, Thomas
To: D’Oyley, Daniel


          
            Monticello Aug. 15. 1802.
          
          Th: Jefferson returns his thanks to mr D’Oyley for the sermon of mr Furman forwarded to him. temper and even truth, on the subject of his character, have been so seldom found in the ecclesiastical gentlemen, as to furnish strong proof of a sound conscience and temperate way of thinking in any individual of that order who exhibits an instance of them. the restoration of the rights of conscience to two thirds of the citizens of Virginia in the beginning of the revolution, has merited to those who had agency in it, the everlasting hostility of such of the clergy as have a hankering after the union of church & state. the right of political opinion is as sacred as that of religious, and altho’ a man’s political opinions ought to have influence in confiding political trusts, they should no more affect the state of society than his religious opinions. he prays mr Doyley to accept his salutations & assurances of his high respect.
        